Order issued Septeni her 27, 2012




                                           In The
                             nurt uf      pia1i
                      ift1i Oiitrirt nf ixa at 1a11a
                                    No. 05-10-00455-CV


                           BRIGITTE SHAMOUN, Appellant

                                             V.

                               LISA R. SHOUGH, Appellee


                                         ORDER


                      Before Justices Moseley, FitzGerald. and Richter

      Appellant’s July 23, 2012 Motion for Rehearing is DENIED.